Opinion by
Dallinger, J.
In accordance with stipulation of counsel, cups, match holders, calendars, phoio frames, pen stands, match stands, jars, bottles. *432match boxes, desk pads, shakers, boxes, inkstands, paperweights, coaster sets, and corles chiefly used on the table or in the household and hollow flasks were held dutiable at 40 percent under paragraph 339 as claimed. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), Abstract 34153, and Viking Trading Co. v. United States (C. D. 132) cited.